CASE stated in an action of ejectment at the suit of Rosalinda Cooper, formerly Rosalinda Biddle, to recover an undivided reversionary interest, or estate in one-half of a farm in New Castle County. The case stated was that Jacob Biddle by his will dated December 24th, 1823, devised as follows: "It is also my will and desire that my son Samuel T. be schooled, clothed and supported out of the rents of my farm until he arrives to the age of *Page 403 
twenty-one, and then for it to be equally divided between him and Leander, and all the over-plus of rents more than keeps him to be laid out in repairs and improvements on the farm, such as posts and rails, clover seed c." A subsequent clause in the will was as follows: "I give to my sons Eli, Augustine and Alexander a full discharge of all accounts I have against them, allowing that what I have given them and done for them in my life-time to be equal to what I have left my other children in my will." The question was whether the above devise was a devise of an estate of inheritance in one-half of the farm to Leander Biddle, one of the devisees named in it, or only of an estate for his life in one-half of it.
The testator left to survive him nine children and among them the two devisees first named, Rosalinda Cooper, the plaintiff and Andrew M. Biddle, the defendant. Leander Biddle afterward sold and conveyed to Andrew M. Biddle, his heirs and assigns all his estate in the farm and was now dead.